Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-13, 15, 17-19 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a power management integrated circuit, primarily, having … a voltage regulator to generate an output voltage; and bleed circuit, coupled to the voltage regulate, that is activated during a shutdown process to reduce the output voltage and prevent restarting of the output voltage, the bleed circuit including a comparator to generate an output from comparing the output voltage and a threshold; wherein the output controls engagement of the bleed circuit during the shutdown process; wherein when the output voltage is higher than the threshold during the shutdown process, the output of the comparator prevents a sequencer from restarting from the shutdown process.
For claim 13, the prior art does not disclose or suggest a method implemented in a power management integrated circuit, primarily, having: …generating, using a voltage regulator of the power management integrated circuit, an output voltage; … during a shutdown process: activating a bleed function of the power management integrated circuit; and reducing the output voltage using the bleed function, when the bleed function is activated: comparing the output voltage to a threshold; generating an output 
For claim 18, the prior art does not disclose or suggest a method, primarily, having: … programming into a power management integrated circuit a threshold according to a voltage requirement of a non-volatile memory; and coupling the power management integrated circuit and the non-volatile memory in a memory system; wherein: during a normal operation of the memory system, the power management integrated circuit generates and supplies a voltage to the non-volatile memory; … during a shutdown process of the memory system, a bleed function of the power management integrated circuit reduces the voltage below the threshold before allowing restart of the memory system, wherein the threshold is programmed into the power management integrated circuit before connecting the power management integrated circuit to the non-volatile memory in the memory system.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838